     Case 3:18-cv-00373-BEN-DEB Document 136 Filed 12/28/20 PageID.4052 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     PULSE ELECTRONICS, INC.,                          Case No.: 18-cv-00373-BEN (DEB)
12                                      Plaintiff,
                                                         ORDER:
13     v.
                                                            (1) REGARDING JOINT
14     U.D. ELECTRONIC CORP.,
                                                         MOTION FOR DETERMINATION
15                                    Defendant.         OF DISCOVERY DISPUTE; AND
16
                                                            (2) GRANTING JOINT MOTION
17                                                       TO FILE DOCUMENTS UNDER
                                                         SEAL
18
19                                                       [DKT. NOS. 133, 134]
20
            Before the Court is the parties’ Joint Motion for Determination of Discovery
21
      Dispute. Dkt. No. 133. In the Joint Motion, Plaintiff seeks to compel further responses in
22
      connection with: (1) Plaintiff’s Fed. R. Civ. P. 30(b)(6) deposition notice; and
23
      (2) Plaintiff’s Requests for Production of Documents. For the reasons discussed below, the
24
      Court GRANTS, in part, Plaintiff’s request to compel further testimony in response to its
25
      Rule 30(b)(6) deposition notice and DENIES Plaintiff’s request to compel further
26
      responses to its Requests for Production of Documents.
27
28

                                                     1
                                                                                18-cv-00373-BEN (DEB)
     Case 3:18-cv-00373-BEN-DEB Document 136 Filed 12/28/20 PageID.4053 Page 2 of 4



 1         1. Rule 30(b)(6) Deposition Notice
 2           Plaintiff argues that Defendant breached its duty to provide a knowledgeable witness
 3    in response to topics 1, 3, 5, 6, and 22 listed in Plaintiff’s Rule 30(b)(6) deposition notice.
 4    Defendant responds that its designated witness, Mr. Chris Chen, was prepared on all topics
 5    and gave responsive, non-evasive answers to the questions posed.
 6           The Court has reviewed the relevant portions of the November 4, 2020 deposition
 7    transcript. The Court finds that Mr. Chen provided sufficiently responsive answers to the
 8    questions posed regarding topics 1, 5, 6, and 22.
 9           The Court, however, finds that Mr. Chen was not adequately prepared to provide
10    responsive information on topic 3, which sought testimony regarding “[t]he facts and
11    circumstances, including the entities involved, of the design, manufacture, and/or
12    distribution into and within the U.S. . . . and/or imports into the U.S. of the ACCUSED
13    PRODUCTS.” The Court’s conclusion is based on the colloquy on page 30, line 8 through
14    page 32, line 1 of the transcript. As UDE’s Rule 30(b)(6) designee, it was UDE’s obligation
15    to have Mr. Chen (or another designee) prepared to provide the information sought in that
16    colloquy, which sought information regarding topic 3 of Plaintiff’s Rule 30(b)(6)
17    deposition notice. See Mattel, Inc. v. Walking Mountain Productions, 353 F. 3d 792, 798
18    n. 4 (9th Cir. 2003) (A corporate entity is “obligated to produce the most qualified person
19    [or persons] to testify” when served with a Rule 30(b)(6) deposition subpoena.) (internal
20    quotation omitted); Louisiana Pac. Corp. v. Money Market Inst. Inv. Dealer, 285 F.R.D.
21    481, 486 (N.D. Cal. 2012) (“The Corporation has a duty to educate its witnesses so they
22    are prepared to fully answer the questions posed at the deposition.”).
23           The Court, therefore, orders UDE to designate a witness with knowledge regarding
24    topic 3, and to produce that witness for a deposition. The Court further orders Plaintiff to
25    complete that deposition on or before January 5, 2021, and orders Defendant to produce
26    its designated witness for a deposition on or before that date.
27    //
28    //

                                                     2
                                                                                 18-cv-00373-BEN (DEB)
     Case 3:18-cv-00373-BEN-DEB Document 136 Filed 12/28/20 PageID.4054 Page 3 of 4



 1         2. Request for Production of Documents
 2           Plaintiff asserts that Defendant has not produced all documents responsive to
 3    Plaintiff’s Request for Production of Documents (“RFP”) 8, 11, 17, 26, and 27. Defendant
 4    responds that it has produced all documents responsive to these requests.
 5           Plaintiff has attached exhibits to the Joint Motion that it claims establish Defendant
 6    has not produced all responsive documents. Defendant disputes that these exhibits establish
 7    its failure to produce responsive documents, and, for each RFP at issue, represents that it
 8    has produced all responsive documents.
 9           The Court has reviewed the exhibits and is unable to conclude from them that
10    Defendant has withheld any responsive documents. In addition, defense counsel has
11    represented that Defendant has fully responded to each of Plaintiff’s RFPs. “[A]bsent
12    contrary evidence, ‘the Court presumes the truthfulness of representations made to the
13    Court by attorneys.’” Munoz v. InGenesis STGi Partners, LLC, No. 14-cv-1547-MMA
14    (BLM), 2015 WL 13559890, at *3 (S.D. Cal. 2015) (quoting Laethem Equip. Co. v. Deere
15    & Co., 261 F.R.D. 127, 137 (E.D. Mich. 2009)). The Court, therefore, DENIES Plaintiff’s
16    request to compel.
17         3. Motion to Seal
18           The parties request sealing of Exhibits C, D, G, I, J, K, L, M, N, O, P, and R to the
19    Joint Motion. Dkt. No. 134. The parties assert that those exhibits either were previously
20    sealed by the Court, are subject to the Protective Order in this case, or contain confidential
21    business information. Good cause appearing, the Court GRANTS the Motion to Seal and
22    orders the Exhibits listed above be filed under seal. See Kamakana v. City & County of
23    Honolulu, 447 F.3d 1172, 1179–80 (9th Cir. 2006)) (“[A] particularized showing, under
24    the ‘good cause’ standard of Rule 26(c) will suffice to warrant preserving the secrecy of
25    sealed discovery material attached to non-dispositive motions.”) (internal citations,
26    quotations, and edits omitted).
27    //
28    //

                                                    3
                                                                                18-cv-00373-BEN (DEB)
     Case 3:18-cv-00373-BEN-DEB Document 136 Filed 12/28/20 PageID.4055 Page 4 of 4



 1       4. Conclusion
 2          Based on the foregoing, IT IS HEREBY ORDERED as follows:
 3          1.    The discovery cut-off will be continued from December 22, 2020 to
 4    January 5, 2021, for the sole purpose of completing Defendant’s Rule 30(b)(6) deposition.
 5    All other deadlines and requirements remain as previously set. See Dkt. Nos. 119, 123.
 6          2.    Defendant must produce a knowledgeable witness(es) capable of providing
 7    meaningful testimony on topic 3 for a further Rule 30(b)(6) deposition. The deposition
 8    must take place on or before January 5, 2021.
 9          3.    The documents lodged at Dkt. No. 135, SHALL BE FILED UNDER SEAL.
10          IT IS SO ORDERED.
11    Dated: December 28, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                            18-cv-00373-BEN (DEB)
